



Exhibit 10(e)


2004-2006 Long-Term Incentive Award Measures


On March 11, 2004, the Compensation Committee of our Board of Directors approved
the performance measures for the three-year, long-term performance award cycle
of 2004-2006 under the Lincoln National Corporation Incentive Compensation Plan,
as amended and restated on March 8, 2001. The performance measures are based on
Lincoln National Corporation’s:


 

·  
total shareholder return compared to a modified S&P 500 Index,

·  
growth in income from operations per share and

·  
return on equity.

  


As used above, income from operations is defined as net income determined in
accordance with generally accepted accounting principles (“GAAP”) excluding, as
applicable, the after-tax effects of realized gain or losses on investments and
derivatives, restructuring charges, gains (losses) related to reinsurance
embedded derivatives/trading account assets, cumulative effect of accounting
changes, reserve changes on business sold through reinsurance net of related
deferred gain amortization, gains (losses) on the sale of subsidiaries and
blocks of business and loss on early retirement of debt, including subordinated
debt. This is the measure that the Compensation Committee uses to evaluate the
performance of our businesses. Return on equity as used above is calculated
based on income from operations.


